 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
                                                     No. CV-19-0329-PHX-MHB
 9   Central Arizona Regional Center, LLC,
10                       Plaintiff,                  ORDER SETTING RULE 16 CASE
                                                     MANAGEMENT CONFERENCE
11   v.
12   United States Citizenship and Immigration
13   Services, et al.,

14                       Defendants.

15         Pursuant to Rule 16 of the Federal Rules of Civil Procedure, a Case Management
16   Conference is set for May 13, 2019 at 10:30 AM, in Courtroom 303, Sandra Day
17   O’Connor U.S. Federal Courthouse, 401 W. Washington St., Phoenix, Arizona 85003.
18   Counsel for either or both counsel may appear telephonically, but must notify Chambers
19   at least five (5) business days in advance and receive call-in instructions. Counsel must
20   immediately notify opposing counsel if permission is granted.           Absent unusual
21   circumstances, the Court will then grant any subsequent request by opposing counsel to
22   also appear telephonically.
23          In preparation for this Case Management Conference, it is hereby ordered as
24   follows:
25   A.    Rule 26(f) Meeting and Case Management Report.
26         The parties are directed to meet and confer at least 10 days before the Case
27   Management Conference as required by Federal Rule of Civil Procedure 26(f). At this
28   meeting the parties shall develop a joint Case Management Report which contains the
 1   information called for in section B below.
 2   B.     Mandatory Initial Discovery Pilot Project.
 3          The Court is participating in the Mandatory Initial Discovery Pilot Project
 4   (“MIDP”). The MIDP was approved by the Judicial Conference of the United States and
 5   has been implemented in this District by General Order 17-08. The MIDP applies to all
 6   civil cases filed on or after May 1, 2017, other than cases listed in Rule 26(a)(1)(B),
 7   actions under the Private Securities Litigation Reform Act (“PSLRA”), and cases
 8   transferred for consolidated administration in this District by the Judicial Panel on
 9   Multidistrict Litigation. The discovery obligations in the MIDP supersede the disclosures
10   required by Rule 26(a)(1) and are framed as court-ordered mandatory initial discovery.
11   Unlike initial disclosures required by current Rule 26(a)(1)(A) & (C), the MIDP does not
12   allow parties to opt out. Thus, if your case was filed after May 1, 2017, and does not fall
13   within one of the exceptions identified above, you must comply with the discovery
14   obligation of the MIDP. You should have received a notice regarding the pilot project
15   when your case was filed or you were served, and you should already be complying with
16   the MIDP. Resources related to the MIDP are available on the Court’s website at
17   http://www.azd.uscourts.gov/attorneys/mandatory-initial-discovery-pilot.
18   C.     Joint Case Management Report.
19          The parties’ Joint Case Management Report shall contain the following
20   information in separately numbered paragraphs.
21          1.     The parties who attended the Rule 26(f) meeting and assisted in developing
22   the Case Management Report;
23          2.     A list of the parties in the case, including any parent corporations or entities
24   (for recusal purposes);
25          3.     A short statement of the nature of the case (3 pages or less), including a
26   description of each claim and defense;
27          4.     A description of the principal factual and legal disputes in the case;
28

                                                  ‐2‐
 1          5.     The jurisdictional basis for the case, citing specific jurisdictional statutes;1
 2          6.     Any parties which have not been served and an explanation of why they
 3   have not been served, and any parties which have been served but have not answered or
 4   otherwise appeared;
 5          7.     A statement of whether any party expects to add additional parties to the
 6   case or otherwise to amend pleadings (the Court will set a deadline of not later than 60
 7   days after the Case Management Conference to join parties or amend pleadings);
 8          8.     A listing of contemplated motions and a statement of the issues to be
 9   decided by these motions (including motions under Federal Rules of Evidence 702, 703,
10   704, and 705);
11          9.     Whether the case is suitable for reference to a United States Magistrate
12   Judge for a settlement conference or trial;
13          10.    The status of related cases pending before other courts or other judges of
14   this Court;
15          11.    A discussion of any issues relating to preservation, disclosure, or discovery
16   of electronically stored information, including the parties’ preservation of electronically
17   stored information and the form or forms in which it will be produced (see
18   Rules 16(b)(3), 26(f)(3));
19          12.    A discussion of any issues relating to claims of privilege or work product
20   (see Rules 16(b)(3), 26(f)(3));
21   1
       If jurisdiction is based on diversity of citizenship, the report shall include a statement of
22   the citizenship of every party and a description of the amount in dispute. See 28 U.S.C.
     §1332. The parties are reminded that (1) a corporation is a citizen of the state where it is
23   incorporated and the state of its principal place of business, and (2) partnerships and
24   limited liability companies are citizens of every state in which one of their partners or
     members resides. See 28 U.S.C. §1332(c); Indus. Tectonics v. Aero Alloy, 912 F.2d
25   1090, 1092 (9th Cir. 1990); Belleville Catering Co. v. Champaign Market Place, L.L.C.,
     350 F.3d 691, 692 (7th Cir. 2003). The parties are further reminded that the use of
26
     fictitious parties (“John Doe” or “ABC Corporation”) “casts no magical spell on a
27   complaint otherwise lacking in diversity jurisdiction.” Fifty Assocs. v. Prudential Ins.
     Co. of Am., 446 F.2d 1187, 1191 (9th Cir. 1970) (citations omitted).
28

                                                   ‐3‐
 1          13.    A discussion of whether an order under Federal Rule of Evidence 502(d) is
 2   warranted in this case;
 3          14.    A discussion of the parties’ compliance to date with the MIDP, whether any
 4   issues have arisen under the MIDP, and, if issues have a risen, a description of those
 5   issues so the Court may resolve them at the Rule 16 conference. If the Rule 26(f) joint
 6   report raises MIDP issues for the Court to resolve, copies of the parties’ MIDP
 7   disclosures should be attached to the report.
 8          15.    A discussion of necessary discovery. This discussion should take into
 9   account the December 1, 2015 amendments to Rule 26(b)(1), and should include:
10                 a.     The extent, nature, and location of discovery anticipated by the
11   parties and why it is proportional to the needs of the case;
12                 b.     Suggested changes, if any, to the discovery limitations imposed by
13   the Federal Rules of Civil Procedure;
14                 c.     The number of hours permitted for each deposition. The parties
15   should consider whether a total number of depositions hours should be set in the case,
16   such as 30 total hours for Plaintiffs and 30 total hours for Defendants. Such overall time
17   limits have the advantage of providing an incentive for each side to be as efficient as
18   possible in each deposition, while also allowing parties to allocate time among witnesses
19   depending on the importance and complexity of subjects to be covered with the
20   witnesses.
21          16.    A statement of when the parties served their MIDP discovery responses;
22          17.    Proposed specific dates for each of the following (deadlines should fall on a
23   Friday unless impracticable):
24                 a.     A deadline for the completion of fact discovery, which will also be
25   the deadline for final supplementation of discovery responses under the MIDP;2
26   2
      General Order 17-08 should be reviewed carefully. It requires parties to timely
27   supplement their MIDP responses as new information is discovered. Parties who fail to
     timely disclose relevant information will be precluded from using it in the case and may
28   be subject to other sanctions. Parties who unreasonably postpone disclosure of relevant

                                                  ‐4‐
 1                  b.     Dates for full and complete expert disclosures under Federal Rule of
 2   Civil Procedure 26(a)(2)(A)-(E);
 3                  c.     A deadline for completion of all expert depositions;
 4                  d.     A date by which the parties shall have engaged in good faith
 5   settlement talks;
 6                  e.     A deadline for filing dispositive motions.
 7          18.     Whether a jury trial has been requested and whether the request for a jury
 8   trial is contested (if the request is contested, briefly set forth the reasons);
 9          19.     The prospects for settlement, including any request of the Court for
10   assistance in settlement efforts such as a request that the matter be referred to another
11   magistrate judge for a settlement conference;
12          20.     The estimated length of trial and any suggestions for shortening the trial;
13   and,
14          21.     Any other matters that will aid the Court and parties in resolving this case
15   in a just, speedy, and inexpensive manner as required by Federal Rule of Civil
16   Procedure 1.
17          The parties shall jointly file the Case Management Report with the Clerk not less
18   than seven days before the Case Management Conference. It is the responsibility of
19   Plaintiff(s) to initiate the Rule 26(f) meeting and preparation of the joint Case
20   Management Report. Defendant(s) shall promptly and cooperatively participate in the
21   Rule 26(f) meeting and assist in preparation of the Case Management Report.
22   D.     Case Management Order.
23          The Court directs counsel and any unrepresented parties to Federal Rule of Civil
24   Procedure 16 for the objectives of the Case Management Conference. Counsel who will
25   be responsible for trial of the lawsuit for each party, and any party that is not represented
26
27
     information to the end of the discovery period will also be subject to sanctions.
28

                                                    ‐5‐
 1   by counsel, shall appear1 and participate in the Case Management Conference and shall
 2   have authority to enter into stipulations regarding all matters that may be discussed.
 3   A continuance of the Case Management Conference will be granted only for good cause.
 4          As a result of the Case Management Conference, the Court will enter a Case
 5   Management Order. The form of the Court’s standard Case Management Order can be
 6   found on the Court’s website at www.azd.uscourts.gov under Judges Information/Judges’
 7   Orders, Forms & Procedures/Michelle H. Burns. The Court fully intends to enforce the
 8   deadlines in the Case Management Order.              The parties should plan their litigation
 9   activities accordingly.
10   E.     Other Matters.
11          The parties are expected to comply fully with the Federal and Local Rules of Civil
12   Procedure and to minimize the expense of discovery. The parties should ensure that all
13   filings comply with Local Rules of Civil Procedure 7.1 and 7.2. In addition, in all filings,
14   citations in support of any assertion in the text shall be included in the text, not in
15   footnotes. The Clerk of the Court shall send copies of this order to all counsel of record
16   and to any unrepresented parties.
17          Dated this 1st day of April, 2019.
18
19
20
21
22
23
24
25
26
27
28          1
                Counsel may appear telephonically in the manner and procedure as noted above.

                                                    ‐6‐
